DETAILED ACTION
1.	This office action is in response to communication filed on 02/17/2022. Claims 1-17 have been selected for examination, and claims 18-22 have been withdrawn without traverse.


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Far U.S. patent No. 10,804,925.
Regarding claim 12. Fig. 3 of Far discloses A digital-to-analog converter device (DACy13) comprising: a set of components ({M20 M18}, {M21 M19}, {M22 M10}), each component included in the set of components ({M20 M18}, {M21 M19}, {M22 M10}),  comprising a number of unit cells (3 unit cells of {M20 M18}, {M21 M19}, {M22 M10}) , each unit cell (each unit cell of {M20 M18}, {M21 M19}, {M22 M10}) of being associated with a unit cell size (width-over-length or W/L scales a.x, 1x, 2x, 4x; Col 51 lines 16-18) indicating manufacturing specifications (manufacture specification of Fig. 13) of the unit cell (3 unit cells of {M20 M18}, {M21 M19}, {M22 M10}); a plurality of switches (switches S7, S8, S9), each switch included in the plurality of switches (each switch of switches S7, S8, S9) being coupled to a component included in the set of components  (each component of components {M20 M18}, {M21 M19}, {M22 M10}); and an output electrode (electrode node Ay13) coupled to the plurality of switches (switches S7, S8, S9), the digital-to-analog converter (DACy13)  device being configured to output an 13), wherein a first unit cell size ({1x}),   associated with a first unit cell ({M22 M10});  included in the set of components ({M20 M18}, {M21 M19}, {M22 M10}),   is different than a second unit cell size (2x) associated with a second unit cell ({M21 M19}),  included in the set of components ({M20 M18}, {M21 M19}, {M22 M10}).  
Regarding claim 13. The digital-to-analog converter device of claim 12, Fig. 13 further discloses wherein the unit cell size  (1x, 2x, 4x) comprises a length value and a width value (width-over-length or W/L scales a.x, 1x, 2x, 4x; Col 51 lines 16-18).  
Regarding claim 14. (Original) The digital-to-analog converter device of claim 12, Fig. 13 further discloses wherein the unit cell size (1x, 2x, 4x) is associated with a transistor process size (transistors {M20 M18}, {M21 M19}, {M22 M10}.  
Regarding claim 15. (Original) The digital-to-analog converter device of claim 12, wherein at least one component included in the set of components (each component of components {M20 M18}, {M21 M19}, {M22 M10}) includes a number of unit cells (3 unit cells) that is not a power of two (two transistors in each component {M20 M18}, {M21 M19}, {M22 M10} not a power of 2).  
Regarding claim 16. (Original) The digital-to-analog converter device of claim 12, Fig. 13 furthe discloses wherein the digital-to-analog converter device is a current digital-to-analog converter (current-mode scalar multiply-accumulate sMAC iDAC circuit; Col. 5 lines 31-32).  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 17 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Far as applied to claim 12 above, and further in view of Morita et al. Pub. No. 2010/0026540.
	Far as applied to claim 1 above further  discloses wherein the digital-to-analog converter device (DACy13) comprises a controller (Dy13) coupled to the plurality of switches (DS7…S9); however, does not discloses  the controller configured to receive a desired output current; determine a component configuration based on the desired output current and a predetermined output current value measured at the output electrode, the predetermined output current value associated with the component configuration; and cause a current pulse to be output from the digital-to-analog converter device based on the component configuration.
Fig. 1 of Morita discloses digital-to-analog converter device (10; paragraph 0016) comprises a controller (12 )  coupled to the plurality of switches (26) , the controller (12)configured to receive a desired output current (D0); determine (determination of 12)   a component configuration (S0Px….SnPy) based on the desired output current (D0) and a predetermined output current value (Ix+Iy) measured (30) at the output electrode (32), the predetermined output current value (Ix+Iy) associated with the component configuration (S0Px….SnPy); and cause a current pulse (current pulse of (Ix+Iy) to be output from the digital-to-analog converter device based on the component configuration (S0Px….SnPy).
Far and Morita are common subject matter of DAC; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary in the art to which the claimed invention pertains to incorporate Morita et al. into Far for the purpose of providing the controller to controlling the switching of digital-to analog converter based on the desired input of the of the controller as suggested by Fig. 1 and paragraph 0025 of Morita et al. 

 
Allowable Subject Matter
5.	Claims 1-11 are allowed. 
	With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: and a controller coupled to the plurality of switches and configured to: receive a desired output current; determine an anodic component configuration comprising at least one component included in the set of components based on the desired output current; determine a cathodic component configuration comprising at least one component included in the set of components based on the desired output current; and cause a current pulse to be output at the output electrode based on the anodic component configuration and the cathodic component configuration.  
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/21/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845